2016 WI 40

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2015AP2100-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Charles A. Boyle, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Charles A. Boyle,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST BOYLE

OPINION FILED:          May 18, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2016 WI 40
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2015AP2100-D


STATE OF WISCONSIN                             :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Charles A. Boyle, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
            Complainant,
                                                                 MAY 18, 2016
      v.
                                                                    Diane M. Fremgen
                                                                 Clerk of Supreme Court
Charles A. Boyle,

            Respondent.




      ATTORNEY     disciplinary       proceeding.        Attorney's          license

suspended.



      ¶1    PER CURIAM.        The Office of Lawyer Regulation (OLR)

and Attorney Charles A. Boyle have filed a stipulation pursuant

to Supreme Court Rule (SCR) 22.12 that Attorney Boyle's license

to practice law in this state should be suspended for a period

of 60 days, as discipline reciprocal to that imposed by the

Supreme Court of Illinois.            After reviewing this matter, we

approve    the   stipulation    and   impose   the     stipulated        reciprocal
                                                                    No.        2015AP2100-D



discipline.      The OLR does not seek costs, and we do not impose

any.

       ¶2   Attorney Boyle was admitted to the practice of law in

Illinois in November 1966.          He was also admitted to the practice

of law in Wisconsin in June 1985.                He maintains a law practice

in the city of Chicago.

       ¶3   Attorney Boyle has been the subject of professional

discipline on one prior occasion.               In 2015 this court publicly

reprimanded him for five counts of misconduct that arose from

(1) filing documents and appearing in a Racine County circuit

court   while    his   license    to     practice     law    in     this       state     was

administratively       suspended;       (2)    making       false     or       misleading

statements to the circuit court, the clerk of the circuit court,

and the OLR; and (3) violating the Attorney's Oath by failing to

maintain    proper     respect      to    the     circuit         court.            In    re

Disciplinary Proceedings Against Boyle, 2015 WI 90, 364 Wis. 2d
544, 869 N.W.2d 475.

       ¶4   On    October   20,     2015,      the    OLR     filed        a    two-count
complaint. Count I alleged that Attorney Boyle should be subject

to   reciprocal    discipline     due     to    the   imposition       of       a   60-day

suspension imposed by the Supreme Court of Illinois.                             Count II

alleged that Attorney Boyle had failed to notify the OLR of his




                                          2
                                                                      No.     2015AP2100-D



suspension in a timely manner, in violation of SCR 22.22(1).1                           On

December 11, 2015, after the OLR's complaint had been served on

Attorney    Boyle       but    before      any     referee    had    been     appointed,

Attorney Boyle entered into a stipulation with the OLR whereby

he   agreed      that    the       facts    alleged    in     the    OLR's     complaint

supported the imposition of a 60-day suspension of his license

to practice law in Wisconsin, as reciprocal discipline.

     ¶5     According         to    the    factual    allegations      in     the   OLR's

complaint     and       the    Illinois          disciplinary       records     attached

thereto,    in    2012    Attorney         Boyle   agreed     to    retain    $2,000    in

settlement       proceeds      in    his    client    trust     account,      pending   a

determination of whether any of those funds would be payable to

Medicare.     Attorney Boyle subsequently transferred $1,949.62 of

those funds from his client trust account into his business

account for his own business or personal purposes.                            After the

client asked the Illinois regulatory authorities to investigate,

Attorney Boyle contacted Medicare to inquire whether Medicare

would be making a claim on any of those funds.                       Medicare did not
seek payment of any of the funds, and Attorney Boyle paid the

$2,000 to the client.              Attorney Boyle consented that his conduct

had constituted conversion of the client's funds, in violation


     1
       SCR 22.22(1) provides:     "An attorney on whom public
discipline for misconduct or a license suspension for medical
incapacity has been imposed by another jurisdiction shall
promptly notify the director of the matter. Failure to furnish
the notice within 20 days of the effective date of the order or
judgment of the other jurisdiction constitutes misconduct."


                                             3
                                                                No.     2015AP2100-D



of   Rule   1.15(a)    (failure   to     hold    client     property    in    trust,

separate     from    the    lawyer's   own      property)     and     Rule    8.4(c)

(conduct       involving        dishonesty,          fraud,         deceit,       or

misrepresentation) of the Illinois Rules of Professional Conduct

(2010).2     Based on Attorney Boyle's consent, the Supreme Court of

Illinois suspended his license to practice in that state for a

period of 60 days.

      ¶6     Under    SCR   22.22(3),3       this   court    shall     impose    the

identical discipline or license suspension imposed in another

jurisdiction, unless one or more of three exceptions apply.                       In


      2
       In the petition for the imposition of consensual
discipline,   the   administrator   of  the    Illinois attorney
regulatory agency indicated that Attorney Boyle had not been
previously disciplined in that state, that he had made
restitution of the funds to the client, that he had cooperated
throughout the investigation and prosecution of the matter, and
that he had expressed remorse for his conduct.
      3
          SCR 22.22(3) provides:

           (3) The supreme court shall impose the identical
      discipline or license suspension unless one or more of
      the following is present:

           (a) The procedure in the other jurisdiction was
      so lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

           (b)    There was such an infirmity of proof
      establishing the misconduct or medical incapacity that
      the supreme court could not accept as final the
      conclusion in respect to the misconduct or medical
      incapacity.

           (c)     The misconduct justifies                  substantially
      different discipline in this state.


                                         4
                                                                     No.     2015AP2100-D



his stipulation with the OLR, Attorney Boyle states that he does

not claim that any exception applies to his case.                            He agrees

that this court should suspend his license to practice law in

Wisconsin for a period of 60 days, as reciprocal discipline.

       ¶7     In the stipulation, Attorney Boyle further represents

that the stipulation was not the result of plea bargaining, that

he fully understands and agrees with the misconduct allegations

made    in    the    OLR's      complaint,    that   he    fully    understands         the

ramifications of the stipulated level of discipline, that he

fully understands his right to consult with counsel and his

right    to    contest         the   allegations     against      him,     that    he    is

entering      into    the      stipulation    knowingly     and     voluntarily,         and

that the stipulation represents his decision not to contest the

level and type of discipline sought by the OLR.

       ¶8     After reviewing this matter, we accept the stipulation

and impose the identical discipline imposed by the Supreme Court

of   Illinois,       namely      a   60-day   suspension     of     Attorney      Boyle's

license to practice law in this state.                    Because this matter has
been    resolved          by   stipulation    without      the    appointment       of    a

referee and the OLR has not requested any costs, we do not

impose any costs on Attorney Boyle.

       ¶9     IT IS ORDERED that the license of Charles A. Boyle to

practice law in Wisconsin is suspended for a period of 60 days,

effective May 31, 2016.

       ¶10    IT     IS    FURTHER    ORDERED     that    Charles    A.    Boyle   shall

comply with the provisions of SCR 22.26 concerning the duties of


                                              5
                                                       No.    2015AP2100-D



a person whose license to practice law in Wisconsin has been

suspended.

    ¶11     IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.          See SCR

22.28(2).




                                    6
    No.   2015AP2100-D




1